DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kojma 20200241205US in view of the US Patent Application Publication to Choi 20120014398US.
In terms of claim 1, Kojma teaches a device (Figure 1-11b), comprising: a lower waveguide structure (Figure 11a: layer 1150 and See Figure 8: Annotated ‘lower waveguide structure’); an upper body structure (Figure 1: layer housing 1135 or Figure 

    PNG
    media_image1.png
    748
    867
    media_image1.png
    Greyscale

Kojma does not teach the grating elements comprising a tunable material, wherein by an application of energy thereto, the tunable material changes between a 
Choi does teach the grating elements (410; [0072]) comprising a tunable material ([0072]), wherein by an application of energy thereto, the tunable material changes between a first state having a first index of refraction that is different than of an index of refraction of a material of the upper body structure, and a second state having a second index of refraction that is approximately the same as that of the index of refraction of the material of the upper body structure (the state changes just allows light to transmit or reflect and is functional characteristic of a tunable grating [0072]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the grating device of Kojma to be tunable in order to adjust laser to function at different wavelengths. This functionality allows the laser to vary its wavelength operations to be compatible with a wider range of devices and applications.

As for claim 2, Kojma teaches the device of claim 1, wherein, when viewed from above, at least one of the lower waveguide structure and the upper body structure has a substantially non-rectangular configuration (See Figure 11b: 1115).
As for claim 3, Kojma teaches the device of claim 1, wherein, when viewed from above (Figure 11b), at least one of the lower waveguide structure and the upper body structure has a substantially rectangular configuration (Figure 11b: 1165).

As for claim 5, Kojma teaches the device of claim 1, further comprising a semiconductor-on-insulator (SOI – see [0043]) substrate wherein the lower waveguide structure comprises a portion of an active semiconductor layer of the SOI substrate (Figure 11a: active layer portion 1160 because it is capable of transmitting light).
As for claim 6, Kojma teaches the device of claim 1, wherein the upper body structure (layer housing 1135) has a vertical thickness and wherein the plurality of grating elements extend into the upper body structure for a depth that is less than the vertical thickness of the upper body structure (See Figure 11a: 1135 is less than the layer that houses 1135).
As for claim 8, Kojma teaches the device of claim 1, when viewed in a cross-section taken through an axial length of the upper body structure (See Figure 11a), each of the plurality of grating elements have a substantially rectangular cross-sectional configuration (See 1135 in Figure 11a-b).
As for claim 9, Kojma teaches the device of claim 1, further comprising at least one layer (Figure 1: 180 cladding layer) of insulating material positioned between the lower waveguide structure and the upper body structure ([0043]).
As for claim 10, Kojma teaches the device of claim 1, wherein the at least one layer of insulating material comprises ([0080]); a first layer of silicon dioxide positioned 
As for claim 11, Kojma teaches the device of claim 1, wherein, when viewed from above (Figure 11a-b: 1135 and 1160), at least a portion of the grating structure is positioned vertically above at least a portion of the lower waveguide structure (Figure 11b: 1135 layer is above 1160).
In terms of claim 12, Kojma teaches a device (Figure 1-11b), comprising a lower waveguide structure (Figure 11a: layer 1150 and See Figure 8: Annotated ‘lower waveguide structure’); an upper body structure (Figure 1: layer housing 1135 or Figure 8: Annotated ‘upper layer’) positioned above at least a portion of the lower waveguide structure (See the two areas shown in Figure 8 below that may qualify as ‘low waveguide structure’), the upper body structure (Figure 8 below) having a first side surface (See Figure 8 below ‘upper first side’) and a second opposite side surface (Figure 8 below ‘second side’) and a grating structure (1135) positioned in the upper body structure, the grating structure (1135) comprising a plurality of grating elements, the grating elements comprising a tunable material whose index of refraction may be changed by application of energy to the tunable material and wherein, when viewed from above, at least a portion of the grating structure is positioned vertically above at least a portion of the lower waveguide structure ([0083]).
Kojma does not teach the grating elements comprising a tunable material, wherein by an application of energy thereto, the tunable material changes between a first state having a first index of refraction that is different than of an index of refraction 
Choi does teach the grating elements (410; [0072]) comprising a tunable material ([0072]), wherein by an application of energy thereto, the tunable material changes between a first state having a first index of refraction that is different than of an index of refraction of a material of the upper body structure, and a second state having a second index of refraction that is approximately the same as that of the index of refraction of the material of the upper body structure (the state changes just allows light to transmit or reflect and is functional characteristic of a tunable grating [0072]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the grating device of Kojma to be tunable in order to adjust laser to function at different wavelengths. This functionality allows the laser to vary its wavelength operations to be compatible with a wider range of devices and applications.

    PNG
    media_image1.png
    748
    867
    media_image1.png
    Greyscale
.
As for claim 13, Kojma teaches the device of claim 12, further comprising a semiconductor-on-insulator (SOI – see [0043]) substrate wherein the lower waveguide structure comprises a portion of an active semiconductor layer of the SOI substrate (Figure 11a: active layer portion 1160 because it is capable of transmitting light).
As for claim 14, Kojma teaches the device of claim 12, wherein the upper body structure (layer housing 1135) has a vertical thickness and wherein the plurality of grating elements extend into the upper body structure for a depth that is less than the vertical thickness of the upper body structure (See Figure 11a: 1135 is less than the layer that houses 1135).

In terms of claim 17, Kojma teaches a method for providing a reconfigurable optical grating/coupler device (Figure 1-11a-b), comprising: providing a lower waveguide structure (Figure 11a: layer 1150 and See Figure 8: Annotated ‘lower waveguide structure’); an upper body structure (Figure 1: layer housing 1135 or Figure 8: Annotated ‘upper layer’) positioned above at least a portion of the lower waveguide structure (See the two areas shown in Figure 8 below that may qualify as ‘low waveguide structure’), the upper body structure (Figure 8 below) having a first side surface (See Figure 8 below ‘upper first side’) and a second opposite side surface (Figure 8 below ‘second side’) and a grating structure (1135) positioned in the upper body structure, the grating structure (1135) comprising a plurality of grating elements, the grating elements comprising a tunable material whose index of refraction may be changed by application of energy to the tunable material ([0083]).
Kojma does not teach the grating elements comprising a tunable material, wherein by an application of energy thereto, the tunable material changes between a first state having a first index of refraction that is different than of an index of refraction of a material of the upper body structure, and a second state having a second index of 
Choi does teach the grating elements (410; [0072]) comprising a tunable material ([0072]), wherein by an application of energy thereto, the tunable material changes between a first state having a first index of refraction that is different than of an index of refraction of a material of the upper body structure, and a second state having a second index of refraction that is approximately the same as that of the index of refraction of the material of the upper body structure (the state changes just allows light to transmit or reflect and is functional characteristic of a tunable grating [0072]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the grating device of Kojma to be tunable in order to adjust laser to function at different wavelengths. This functionality allows the laser to vary its wavelength operations to be compatible with a wider range of devices and applications.



As for claim 18, Kojma teaches the device of claim 17, further comprising applying energy to the tunable material of the grating elements to change the function of the reconfigurable optical grating/coupler device from an optical grating structure to a coupler or vice-versa ([0083]).
As for claim 19, Kojma teaches the device of claim 18, wherein applying energy to the tunable material of the grating elements comprises applying energy by heating 
As for claim 20, Kojma teaches the device of claim 18, wherein applying energy to the tunable material of the grating elements to change the function of the reconfigurable optical grating/coupler device from an optical grating structure to a coupler comprises applying energy to the tunable material of the grating elements until such time as an index of refraction of the tunable material is substantially the same as an index of refraction of a material of the upper body structure ([0083] and Figure 9 and 10 wherein optical coupling is shown to be made between the 1135 and the lower portion grating. The function described in claim 20 is inherent feature in order to allow optical coupling between the chip to occur as shown in Figure 9 and 10).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kojma / Choi and further in view of US Patent Application Publication to Baudot 2017/0192170US.
In regards to claims 7 and 15, Kojma teaches the device claims 1 and 12. Kojma does not teach wherein the upper body structure has a vertical thickness and wherein the plurality of grating elements extend through the entire vertical thickness of the upper body structure.
Baudot does teach a grating features within a substrate wherein the plurality of grating elements extend through the entire vertical thickness of the upper body structure (See Figure 9 trench 60a). It would have been obvious to on of ordinary skill in the art before the effective filing date of the current invention to modify the depth thickness of grating spacing to be through the entire upper body that is housing layer 1135 of Kojma 
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874